DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The proposed amendments submitted 09/08/2021 have been entered. Claim 1 is currently pending. The proposed amendments are sufficient to overcome each and every 112(b) set forth in the Non-Final Office Action dated 08/31/2021.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 features multiple structural components that are not found in combination with the prior art. A search of the prior art has revealed US 5941311 (Newton), US 2016/0040505 (Stowe), and US 2016/0040504 (Calvin). The Newton reference shows in Figures 8D and 9A an oil drain passage inlet at 228, check valve made of ball 224 and spring 223, a connecting pipe 231, and a nozzle at 320 or 270 depending on the embodiment. The Stowe reference shows a well cleaning device with a plurality of nozzles per Figures 1, 2A, and 2B with 4 18. The plurality of nozzles would require a plurality of fluid passages shown in Newton. The Calvin reference goes into further detail about the nozzles showing what is being interpreted as a cavitation cavity per Figure 3C and 4] 21. While these three references teach the majority of the claim it cannot be said that the entire claim is taught, particularly the retaining rings and sealing plugs. The combination of further references would require hindsight rationale to recreate the claim and for this reason is found to be allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746